Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.
 

Status of Claims
Claims 1, 6, 9, 11, 18, 19 and 20 have been amended.
Claims 2-4 and 12-14 have been cancelled.
Claims 1, 5-11, and 15-21 are currently pending and have been examined. 


	
	Claim Objections
Claim 6 depends from canceled claim 4 and claim 15 depends from canceled claim 14. Claims depending from canceled claims should not be treated on the merit. Examiner believes this to be a typographical error and as a courtesy has examined the claims. Correction required.
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-11, and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1, 5-10 are drawn to methods (i.e., a process) while claim(s) 11, 15-21 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1, 5-11, and 15-21 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 11) recites/describes the following steps:
obtaining, from a user, geolocation information, the geolocation information indicating a geolocation of the user; 
obtaining promotional information associated with one or more merchants at the geolocation of the user, the promotional information including at least one merchant promotional event for a product category; 
obtaining, demographic information of the user and preference information of the user, such that the demographic information indicating demographic characteristics of the user and the preference information indicating at least one user specified product category; 
obtaining, social information of the user based the demographic characteristics of the user and the at least one user selected product category, the social information specifying interaction history between the user and the one or more merchants; SMRH:4852-8030-4099.1-2-Docket No.: 57BL-273435-US 
obtaining, historical user information specifying the one or more merchant promotional events associated with the one or more merchants previously accepted by the user; 
determining, a plurality of promotional events by analyzing the at least one merchant promotional event associated with the one or more merchants at the geolocation of the user and the at least one user selected product category; 
determining, a preference indicator for each of the of the determined promotional events by applying Bayesian-type statistical analysis to the interaction history between the user and the one or more merchants specified by the social information of the user, and the one or more merchant promotional events previously accepted by the user specified by the historical user information, wherein the preference indicator specifying a likelihood of user satisfaction with each  promotional event; SMRH:4852-8030-4099.1-3-Docket No.: 57BL-273435-US 
determining, a value estimate for each determined promotional event based on the determined preference indicator;

These steps, under its broadest reasonable interpretation, describe or set-forth providing recommendations based on a user information, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

Furthermore, these steps, under its broadest reasonable interpretation, encompass mathematical calculations. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).



Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"system” 
“client application”
“ social media platforms associated with the user,”
“ a historical information database”
“ recommendation engine,” 
“processors" 
“a client application installed on a mobile device associated with”
generating, by the recommendation engine, a set of recommendations comprising the individual promotional events having a specified value estimate 
ordering, by the recommendation engine, the individual promotional events within the set of recommendations, such that each promotional event is ordered based on the determined value estimate, wherein promotional events with a higher value estimate are ordered before the promotional events with a lower value estimate; and 
presenting, by the recommendation engine, the ordered individual promotional events of the set of recommendations based in a graphical interface of the client application
The requirement to execute the claimed steps/functions "system” and “client application” and “social media platforms associated with the user,” and “a historical information database” and “ recommendation engine,” and “processors" and  “a client application installed on a mobile device associated with” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “generating, by the recommendation engine, a set of recommendations comprising the individual promotional events having a specified value estimate and ordering, by the recommendation engine, the individual promotional events within the set of recommendations, such that each promotional event is ordered based on the determined value estimate, wherein promotional events with a higher value estimate are ordered before the promotional events with a lower value estimate; and presenting, by the recommendation engine, the ordered individual promotional events of the set of recommendations based in a graphical interface of the client application” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-(see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 5-10, and 15-21 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 5-10, and 15-21 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "system” and “client application” and “social media platforms associated with the user,” and “a historical information database” and “ recommendation engine,” and “processors" and  “a client application installed on a mobile device associated with” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of  “generating, by the recommendation engine, a set of recommendations comprising the individual promotional events having a specified value estimate and ordering, by the recommendation engine, the individual promotional events within the set of recommendations, such that each promotional event is ordered based on the determined value estimate, wherein promotional events with a higher value estimate are ordered before the promotional events with a lower value estimate; and presenting, by the recommendation engine, the ordered individual promotional events of the set of recommendations based in a graphical interface of the client application simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that presenting offers [recommendations] is well understood, routine, and conventional is supported by OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, which note the well understood, routine, conventional nature of presenting offers.

Lastly, Applicant’s own Application demonstrates the well-understood, routine, and conventional nature of providing recommendations ([0002] for example) because the lack of technical details indicates that the specification does not need to describe the particulars of such a combination of additional elements to satisfy 35 U.S.C. § 112(a) (e.g., because they are sufficiently well-known).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 5-10, and 15-21 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 5-10, and 15-21 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schiff et al. (2012/0095863) in view of Agarwal et al. (2018/0075493).

Claim 1
Schiff discloses a method of providing recommendations based on user geolocation in a client application utilizing the user information:
obtaining, from a client application installed on a mobile device associated with a user, geolocation information, the geolocation information indicating a geolocation of the user (Schiff [0026][0027]) Where the reference teaches that location data can be obtained “through a "check-in" through system 140(A), system 140(8), or other social networking provider system capable of providing raw location data.” See also “the primary user 100 may use the primary user device 110 to download and install an application issued by the personalized recommendations system 160. Through the application, the primary user 100 may edit personal ratings for entities, such as venues and restaurants, and other personal preferences, such as cuisine, type of food, price range, location, distance from current location, etc.”
obtaining promotional information associated with one or more merchants at the geolocation of the user, the promotional information including at least one merchant promotional event for a product See at least “The user responsible for the venue could also use an in-app application to run advertisements and deals, to attract clientele.”
obtaining, from the client application,  demographic information of the user and preference information of the user, such that the demographic information indicating demographic characteristics of the user and the preference information indicating at least one user specified product category; (Schiff [0027][0042][0043]) Where the reference teaches at [0043] “the foregoing actions and/or interactions may be observed at least in part by a client application running on a smart phone or other device used to provide the recommendations” See [0042] where the demographic information is obtained from a FACEBOOK ® profile, which is well known to run as an application on a mobile device. See also [0043] where the reference teaches that preferences are set by inferring based on classes of items that the user has taken action upon [previously interacted with].
obtaining, from one or more social media platforms associated with the user, social information of the user based the demographic characteristics of the user and the at least one user selected product category, the social information specifying interaction history between the user and the one or more merchants (Schiff [0026]) See at least “Through the application, the primary user 100 may edit personal ratings for entities, such as venues and restaurants, and other personal preferences, such as cuisine, type of food, price range, location, distance from current location, etc. The primary user 100 may also provide feedback items or data through the application to respond to recommendations, to add or remove entities, and/ or rate an experience at an entity.” See also [0043] where the reference teaches that preferences are set by inferring based on classes of items that the user has taken action upon [previously interacted with]. Examiner interprets providing feedback as a way to specify interaction history of the user.
obtaining, from a historical information database, historical user information specifying the one or more merchant promotional events associated with the one or more merchants previously accepted by the user (Schiff [0055]); See “The feedback database 730(b) [historical information database] may store feedback data from a plurality of users. Any user interaction with the personalized recommendations system, or application issued by the personalized recommendations system, may be included in the feedback data stored in the feedback database 730(b).”
determining, by a recommendation engine, a plurality of promotional events by analyzing the at least one merchant promotional event associated with the one or more merchants at the geolocation of the user and the at least one user selected product category (Schiff [0026][0047][0051][0079][0080]); See at least “In addition to the previous data [geolocation of the user] ( e.g., raw location data, un-raw location data, real-time data) obtained by the personalized recommendations system 160, the user may also enter a query 401-A. Examples of queries may include a name of a restaurant, desired location, price range, or cuisine [user selected product category].” See also [0051] “After consideration of the parameters for query relaxation 402, range of query 403, and the summary of inputs 404, a set of recommendations are produced for the search [plurality of promotional events].”
generating, by the recommendation engine, a set of recommendations comprising the individual promotional events having a specified value estimate  ordering, by the recommendation engine, the individual promotional events within the set of recommendations, such that each promotional event is ordered based on the determined value estimate, wherein promotional events with a higher value estimate are ordered before the promotional events with a lower value estimate; and presenting, by the recommendation engine, the ordered individual promotional events of the set of recommendations based in a graphical interface of  the client application  (Schiff [0040][0051][0054]) See at least “After consideration of the parameters for query relaxation 402, range of query 403, and the summary of inputs 404, a set of recommendations are produced for the search. A ranking 430 may be performed on the set of recommendations to produce final results 405 in response for the search query by the user.”  See also [0054] “in a list of results provided, the personalized recommendations system may rank this recommendation, with the coffee expert's comments, higher in the list, as it will be more compelling to the user.”
Schiff does not explicitly teach determining preference indicator by statistical analysis, however Agarwal teaches:
determining, by the recommendation engine, a preference indicator for each of the of the determined promotional events by applying Bayesian-type statistical analysis to the interaction history between the user and the one or more merchants specified by the social information of the user, and the one or more merchant promotional events previously accepted by the user specified by the historical user information, wherein the preference indicator specifying a likelihood of user satisfaction with each See “Machine learning models can include, e.g., a statistic machine learning model, logistic regression model, regression, neural network, Bayesian classifier, decision tree, etc. The content selector 135 can use the machine learning model (or weights generated using the model) to predict, for a candidate push content item, a likelihood of engagement [where engagement indicates likelihood of satisfaction].” Where the content selector is the recommendation engine.
determining, by the recommendation engine, a value estimate for each determined promotional event based on the determined preference indicator (Agarwal [0055]); See at least “The content selector 135 can use the machine learning model ( or weights generated using the model)[value estimate] to predict, for a candidate push content item, a likelihood of engagement.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing recommendations, as taught by Schiff, the method of using statistical analysis to predict likelihood of satisfaction as taught by Agarwal, to increase engagement and provide more relevant content to users.

Claim 5
Schiff discloses:
generating a notification comprising the set of recommendations  (Schiff [0075]). See “Depending on the type of recommendation, a user might be alerted to take action…. Different levels of invasiveness take the forms such as 1) in-app/on-web realtime notifications, 2) emails, 3) text messages, 4) phone calls, 5) instant messages, 6) integrations with other third-party products, 7) a message or notification when a user returns to an app, 8) a result surfaced based on a specific search.”
Claim 6
Schiff discloses: 
determining at least one user behavioral preference using the social information of the user  (Schiff [0061][0072]) See at least “The system may learn how to automatically sort and filter results by observing user behavior, automatically biasing toward the type of results the user most typically relies upon. This sorting and filtering may occur both before a search is sent to a system (for example, automatically formulating and/or modifying a query to narrow the search), or after the fact by a user to refine results.”

Claim 7
Schiff discloses: 
wherein the merchant promotional event includes at least one of a promotional event category and promotional event data  (Schiff [0048][079][0080]).

Claim 8
Schiff discloses: 
wherein determining the plurality of user promotional events is performed by analyzing the promotional category and promotional event details of the one or more promotional events associated with the one or more merchants at the geolocation of the user and the at least one user behavioral preference (Schiff [0070][0072][Figure 8]). Where the reference teaches a display of a list of recommendations [promotional events] that are the preference of the user [food] and geographically close to the user. See at least “the system may allow for the user to explicitly filter or sort results based on criteria such as 1) popularity, 2) personalization, 3) social relevancy, 4) expertise, 5) time of day, or 6) location. The system may learn how to automatically sort and filter results by observing user behavior, automatically biasing toward the type of results the user most typically relies upon. This sorting and filtering may occur both before a search is sent to a system (for example, automatically formulating and/or modifying a query to narrow the search), or after the fact by a user to refine results.”
Claim 9

wherein the social information of the user is obtained via one or more social media account specified by the user (Schiff [0027]). See at least “Additional inputs to the personalized recommendations system 160 may come from external data sources, for example, a social network computer system such as the Facebook ™ computer system 140(A), a public messaging system such as the Twitter™ messaging system 140(8), and/or any number of other data sources 140(N) via the user accounts l00(A), 100(8), 102(A), 102(8) with the data sources and/or user devices 110, 112.”

Claim 10
Schiff discloses: 
wherein the demographic characteristics include at least one or more of the user's age, sex, and/or race (Schiff [0048]). See “User data, including "high affinity" user data, may include demographic information, such as age, residence, gender, ethnicity, and other information.”

Claim 11
Schiff discloses: 
one or more physical processors configured by machine-readable instructions to (Schiff [0055]): 
obtain, from a client application installed on a mobile device associated with a user, geolocation information, the geolocation information indicating a geolocation of the user (Schiff [0026][0027]) Where the reference teaches that location data can be obtained “through a "check-in" through system 140(A), system 140(8), or other social networking provider system capable of providing raw location data.” See also “the primary user 100 may use the primary user device 110 to download and install an application issued by the personalized recommendations system 160. Through the application, the primary user 100 may edit personal ratings for entities, such as venues and restaurants, and other personal preferences, such as cuisine, type of food, price range, location, distance from current location, etc.”SMRH:4852-8030-4099.1-5-Docket No.: 57BL-273435-US
obtain promotional information associated with one or more merchants at the geolocation of the user, the promotional information including at least one merchant promotional event for a product category (Schiff [0079][0080); See at least “The user responsible for the venue could also use an in-app application to run advertisements and deals, to attract clientele.”
obtain, from the client application,  demographic information of  the user and preference information of the user, such that the demographic information indicating demographic characteristics of the user and the preference information indicating at least one user specified product category (Schiff [0027][0042][0043]) Where the reference teaches at [0043] “the foregoing actions and/or interactions may be observed at least in part by a client application running on a smart phone or other device used to provide the recommendations” See [0042] where the demographic information is obtained from a FACEBOOK ® profile, which is well known to run as an application on a mobile device. See also [0043] where the reference teaches that preferences are set by inferring based on classes of items that the user has taken action upon [previously interacted with]. 
obtain, from one or more social media platforms associated with the user, social information of the user based the demographic characteristics of the user and the at least one user selected product category, the social information specifying interaction See at least “Through the application, the primary user 100 may edit personal ratings for entities, such as venues and restaurants, and other personal preferences, such as cuisine, type of food, price range, location, distance from current location, etc. The primary user 100 may also provide feedback items or data through the application to respond to recommendations, to add or remove entities, and/ or rate an experience at an entity.” See also [0043] where the reference teaches that preferences are set by inferring based on classes of items that the user has taken action upon [previously interacted with]. Examiner interprets providing feedback as a way to specify interaction history of the user.
 obtain, from a historical information database, historical user information specifying the one or more merchant promotional events associated with the one or more merchants previously accepted by the user (Schiff [0055]); See “The feedback database 730(b) [historical information database] may store feedback data from a plurality of users. Any user interaction with the personalized recommendations system, or application issued by the personalized recommendations system, may be included in the feedback data stored in the feedback database 730(b).”
determine a plurality promotional events by analyzing the one or more merchant promotional events associated with the one or more merchants at the geolocation of the user and the at least one user selected product category (Schiff [0026][0047][0051][0079][0080]); See at least “In addition to the previous data [geolocation of the user] ( e.g., raw location data, un-raw location data, real-time data) obtained by the personalized recommendations system 160, the user may also enter a query 401-A. Examples of queries may include a name of a restaurant, desired location, price range, or cuisine [user selected product category].” See also [0051] “After consideration of the parameters for query relaxation 402, range of query 403, and the summary of inputs 404, a set of recommendations are produced for the search [plurality of promotional events].”
generate, by the recommendation engine, a set of recommendations comprising the individual promotional events having a specified value estimate; order the individual promotional events within the set of recommendations, such that each promotional event is ordered based on the determined value estimate, wherein promotional events with a higher value estimate are ordered before the promotional events with a lower value estimate; and present the ordered individual promotional events of the set of recommendations based in a graphical interface of  the client application (Schiff [0040][0051][0054]) See at least “After consideration of the parameters for query relaxation 402, range of query 403, and the summary of inputs 404, a set of recommendations are produced for the search. A ranking 430 may be performed on the set of recommendations to produce final results 405 in response for the search query by the user.”  See also [0054] “in a list of results provided, the personalized recommendations system may rank this recommendation, with the coffee expert's comments, higher in the list, as it will be more compelling to the user.”
Schiff does not explicitly teach determining preference indicator by statistical analysis, however Agarwal teaches:
determine a preference indicator for each of the of the determined promotional events by applying Bayesian-type statistical analysis to the interaction history between the user and the one or more See “Machine learning models can include, e.g., a statistic machine learning model, logistic regression model, regression, neural network, Bayesian classifier, decision tree, etc. The content selector 135 can use the machine learning model (or weights generated using the model) to predict, for a candidate push content item, a likelihood of engagement [where engagement indicates likelihood of satisfaction].”
determining a value estimate for each determined promotional event based on the determined preference indicator; (Agarwal [0055]); See at least “The content selector 135 can use the machine learning model ( or weights generated using the model)[value estimate] to predict, for a candidate push content item, a likelihood of engagement.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing recommendations, as taught by Schiff, the method of using statistical analysis to predict likelihood of satisfaction as taught by Agarwal, to increase engagement and provide more relevant content to users.

Claim 15
Schiff discloses: 
wherein the set of recommendations are ordered based on the ordered one or more user promotional events, the order of individual recommendations reflecting a likelihood the user may accept the individual recommendation (Schiff [0051]). Schiff does not explicitly disclose the set of recommendations are ordered in a particular way. However, Schiff teaches that the set of recommendations [promotional events] are ranked. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the display of results would be ranked according to the user’s likelihood of interaction in order to increase the probability of a desired response. 



Claim 16
Schiff discloses:
wherein the one or more physical processors are further configured by machine-readable instructions to generate a notification comprising the set of recommendations  (Schiff [0055][0075]). See “Depending on the type of recommendation, a user might be alerted to take action…. Different levels of invasiveness take the forms such as 1) in-app/on-web realtime notifications, 2) emails, 3) text messages, 4) phone calls, 5) instant messages, 6) integrations with other third-party products, 7) a message or notification when a user returns to an app, 8) a result surfaced based on a specific search.”

Claim 17
Schiff discloses:
wherein the merchant promotional event includes at least one of a promotional event category and promotional event data (Schiff [0048][079][0080]).

Claim 18
Schiff discloses: 
wherein the one or more physical processors are further configured by machine-readable instructions to determine at least one user behavioral preference using the social information of the user (Schiff [0055][0061][0072]) See at least “The system may learn how to automatically sort and filter results by observing user behavior, automatically biasing toward the type of results the user most typically relies upon. This sorting and filtering may occur both before a search is sent to a system (for example, automatically formulating and/or modifying a query to narrow the search), or after the fact by a user to refine results.”




Claim 19
Schiff discloses:
wherein determining the plurality of user promotional events is performed by analyzing the promotional category and promotional event details of the one or more merchant promotional events associated with the one or more merchants at the geolocation of the user and the at least one user behavioral preference (Schiff [0070][0072][Figure 8]). Where the reference teaches a display of a list of recommendations [promotional events] that are the preference of the user [food] and geographically close to the user. See at least “the system may allow for the user to explicitly filter or sort results based on criteria such as 1) popularity, 2) personalization, 3) social relevancy, 4) expertise, 5) time of day, or 6) location. The system may learn how to automatically sort and filter results by observing user behavior, automatically biasing toward the type of results the user most typically relies upon. This sorting and filtering may occur both before a search is sent to a system (for example, automatically formulating and/or modifying a query to narrow the search), or after the fact by a user to refine results.”

Claim 20
Schiff discloses: 
wherein the social information of the user is obtained via one or more social media account specified by the user  (Schiff [0027]). See at least “Additional inputs to the personalized recommendations system 160 may come from external data sources, for example, a social network computer system such as the Facebook ™ computer system 140(A), a public messaging system such as the Twitter™ messaging system 140(8), and/or any number of other data sources 140(N) via the user accounts l00(A), 100(8), 102(A), 102(8) with the data sources and/or user devices 110, 112.”




Claim 21
Schiff discloses: 
wherein the demographic characteristics include at least one or more of the user's age, sex, and/or race (Schiff [0048]). See “User data, including "high affinity" user data, may include demographic information, such as age, residence, gender, ethnicity, and other information.”

Response to Arguments
Applicant acknowledges claim amendments made to overcome the typographical error in Claim 1. Objection has been withdrawn.
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant argues: Applicant respectfully submits that the pending claims are not directed to any abstract idea, and therefore, the first prong of the Alice test is not satisfied.

Examiner maintains that the claims are directed to certain methods of organizing human activity and mathematical concepts. The claims recite steps directed to presenting recommendations to a user. Similar to BSG Tech. LLC v. Buyseasons, Inc., the instant claims consider historical usage information while inputting data. Like BSG Tech. LLC v. Buyseasons, Inc. the claims manage personal behavior and commercial. Additionally , the claims describe concepts related to commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) because they are directed to offer-based price optimization, which pertains to marketing, see OIP Techs., Inc. v. Amazon.com, Inc.,. 


Applicant argues: Even assuming arguendo that the claims recite an abstract idea, the claims are not directed to an abstract idea because they integrate any such abstract idea into a practical application.

Examiner respectfully disagrees. The claim recites two additional elements: obtaining location information and obtaining user information. The obtaining step is recited at a high level of generality (i.e., as a general means of gathering data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The client application that performs the obtaining step is also recited at a high level of generality, and merely automates the obtaining step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component 

	
Applicant argues: Applicant respectfully submits that all pending claims are patent-eligible because the combination of elements recited in each claim constitutes meaningful limitations that amount to significantly more than any alleged underlying abstract concept and because such meaningful limitations go beyond generally linking such a concept to a generic computer.

The Examiner maintains that this claim of significantly more is not representative of an "actual" improvement to the technology itself, but at best is an improvement to the business method or abstract idea itself. In fact. Applicant can provide no tangible findings that there was actually anything different and/or improved in the instant system compared to prior "conventional systems", other than a mere allegation and unsubstantiated, conclusory statement that the instant invention improves existing systems and is significantly more than using user data to tailor recommendations. However, the Examiner respectfully notes that the features of the claimed invention (i.e. applying Bayesian-type statistical analysis) does not represent an improvement, it is merely performing operations with a computing apparatus. The Applicant cannot point to anything that was specifically done either in the claimed subject matter, the specification, or provided reasoning to show how this is significantly more or provides an improvement to the technology of the conventional system implementation. Moreover, the Examiner respectfully notes that the needed "improvement" in terms of patent eligibility is not one resulting from programming a generic processor to perform a different (or even improved) function, but rather a specific and actual improvement to the machine itself is needed. Based on these findings of fact, the Examiner contends the claims are 
Applicant argues: Even assuming arguendo that the claims are directed to an abstract idea, they do not preempt all practical applications of the idea, and thus, are patent-eligible.

Applicant fails to provide support for their contention that anything more than a conventional computer would be required to perform the claimed functions. Examiner therefore does not find the Applicants’ arguments to be persuasive. See Alice, 134 S.Ct. at 2359 (noting, in carrying out the second step, that the “the relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea ... on a generic computer”); Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333-34 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render [a] claim patent eligible.”). Finally, Examiner has not been persuaded by the Applicants”  argument that the claim will not preempt all practical applications of the idea. Although it may be true that there are other methods to make recommendations, that issue is not dispositive as to whether the claim is patent eligible. SeeAriosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377 (Fed. Cir. 2015) (“While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”).
Applicant’s arguments with respect to the rejection under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Schiff (2012/0095863).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681